Citation Nr: 9900448	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private medical services rendered to the veteran on 
January [redacted], 1994.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1943.  He died on January [redacted], 1994; the appellant 
is the veterans widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 determination by the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center in Wichita, Kansas, 
which denied entitlement to payment or reimbursement for 
private medical services rendered to the veteran at the 
Central Kansas Medical Center, or during transportation 
thereto, on January [redacted], 1994.

The Board notes that the appellants representative argues on 
appeal that the appellant is entitled to a plot or internment 
allowance.  That benefit was denied by a rating decision 
issued in January 1995.  There is no record in the file that 
this issue has been timely appealed, and this issue is not 
before the Board.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that VA should pay for the veterans 
January [redacted], 1994, emergency treatment because he had been 
treated for many years at VA facilities for the 
cardiovascular disorders which caused his death, and the 
private medical expenses were incurred during a medical 
emergency.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that payment or reimbursement of 
the expenses for private medical services provided to the 
veteran on January [redacted], 1994, is not authorized by law.


FINDINGS OF FACT

1.  On January [redacted], 1994, service connection had not been 
established for any disability. 

2.  On January [redacted], 1994, the veteran received services from a 
private medical facility without VA authorization.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of the cost of 
unauthorized private medical services provided to the veteran 
on January [redacted], 1994, have not been met.  38 U.S.C.A. §§ 1703, 
1710, 1728, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 17.52, 17.54, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that VA should pay for the cost of 
private emergency department treatment provided at or during 
transportation to or at Central Kansas Medical Center (CKMC) 
on January [redacted], 1994.  The essential facts are not in dispute.  
Local emergency transportation was requested for the veteran 
in the early evening on January [redacted], 1994, when he complained 
of difficulty breathing.  During ambulance transport, the 
veteran became unresponsive.  An EKG disclosed asystole.  
Resuscitative attempts in the CKMC Emergency Department were 
initially successful, but the veteran then suffered 
electromechanical dissociation.  He died in the Emergency 
Department on January [redacted], 1994.

The veteran was not in receipt of service-connected 
compensation for any disorder at the time of his death.  By a 
June 1993 rating decision, the veteran was found to be 
entitled to non-service-connected pension, but payment of 
pension was denied because there was family income in excess 
of the statutory limit for pension.  

In an August 1994 substantive appeal, the appellant stated 
that the veteran had been told by VA physicians treating him 
for heart disease that he should go to the nearest hospital 
if he felt like he was having a heart attack.  The appellant 
also contended that it was clear that the veteran could not 
have survived transport to the Wichita, Kansas, Medical 
Center, since he did not survive a shorter trip to a closer 
facility. 

Analysis

There are statuary and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a nonservice-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.80 
(1995) (recodified at 38 C.F.R. § 17.120 (1998)). 

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 
38 U.S.C.A. § 1728.  Id.; Zimick v. West, 11 Vet. App. 45, 49 
(1998).  It is undisputed in this case that the care rendered 
to the veteran on January [redacted], 1994, was in fact, emergency 
care.  It is also undisputed that the veteran had received VA 
medical care, including for cardiovascular disorders, for 
many years.  Nevertheless, the veteran had not been awarded 
service connection for a cardiovascular disorder or for any 
disability.  The Board notes that service connection for high 
blood pressure or for hypertensive heart disease was denied 
by a June 1986 Board decision and most recently by a May 1990 
rating decision.  Thus, the veteran in this case is not 
eligible for payment or reimbursement under 38 U.S.C. § 1728 
of medical expenses incurred on January [redacted], 1994, 
because he did not receive care for a service-connected 
disability, nor does he have service-connected total 
disability.  In the absence of service connection for any 
disability, a finding that the veterans cardiovascular 
disease was aggravating a service-connected disability is 
also precluded.  

The Board notes with sympathy the appellants contention that 
she is entitled to reimbursement for the emergency department 
care the veteran received on January [redacted], 1994, because VA 
was, in fact, furnishing the medical services for his 
nonservice-connected disabilities.  See 38 U.S.C. § 
1710(a)(2)(G).  The Board recognizes the appellants argument 
that if VA was obligated to furnish the veteran emergency 
care in a VA facility, that obligation should continue where 
no VA facility is reasonably available.  However, the 
statutory provisions authorizing VA to pay for care in non-VA 
facilities do not include provision for payment for non-VA 
care on the sole basis of emergency or unavailability of a VA 
facility.  See 38 U.S.C.A. § 1710; see also Zimick v. West, 
11 Vet. App. at 50.

The appellant also contends, in essence, that the VA 
physicians instruction to the veteran to go to the closest 
hospital if he had a heart attack should be considered prior 
authorization of the private emergency care he received.  VA 
may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C. § 1703(a)(1)-(8); 38 C.F.R. 
§ 17.50d (1995) (recodified at 38 C.F.R. § 17.54 (1998)).  
However, VAs authority to enter into such contracts or 
individual authorizations are limited by statute to specified 
types of care or categories of veterans.  38 U.S.C.A. § 
1703(a); 38 C.F.R. § 17.50b (1995) (recodified at 38 C.F.R. § 
17.52 (1998)).  Individual authorization for medical services 
is available for treatment of service-connected disability, 
disability for which a veteran was discharged or released 
from active service, disability of a veteran who has total 
and permanent service-connected disability, or for certain 
disabilities of a veteran participating in a VA 
rehabilitation program.  38 C.F.R. § 17.52(a).  The 
particular facts of this case do not meet any of the 
criteria.

Contracts, including individual authorization for 
reimbursement or payment of expenses, are authorized for 
treatment of a medical emergency which poses a serious threat 
to a veteran receiving medical services in a VA facility.  38 
C.F.R. § 17.52(b)(3).  However, to meet this criterion, the 
veteran must be receiving treatment in a VA facility at the 
time of the emergency.  Prior VA treatment of a disorder does 
not meet this criterion.  Zimick, 11 Vet. App. at 51, 52.  
The Board finds that physicians instructions would not 
constitute authorization or current treatment, even assuming 
that such instructions were provided to the veteran by phone 
immediately prior to the local emergency transport.  Id.

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. § 1703, payment or reimbursement of those 
service is not warranted.  The Board further notes that, in 
the absence of authorizing statutory or regulatory authority, 
the Board may not award payment or reimbursement of the 
private medical expenses at issue.  Zimick, 11 Vet. App. at 
50.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
